Mario Pittoni, J.
Motion by defendant Cohen for permission to inspect the Grand Jury minutes is denied with leave to renew in the County Court.
After the indictment was returned in the Supreme Court, it was, on motion duly made to this court, removed to the County Court. Although the Supreme Court retains the power to determine whether it will permit an inspection of the Grand Jury minutes, that power does not, after transfer, extend to motions directed to the validity or sufficiency of the indictment (Matter of Schneider v. Aulisi, 307 N. Y. 376, 383). Here defendant Cohen requests merely permission to inspect in his notice of motion. The supporting affidavit also demands a dismissal of the indictment. That is the ultimate goal of this motion. Therefore, it seems futile to have this court decide solely whether the Grand Jury minutes may be inspected and then require the defendant to make another motion to dismiss in the County Court; orderly and proper procedure requires that both the motion to inspect and the one to dismiss be heard and determined in and by the same court.